UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TAMALA MCCREA,

               Plaintiff,

       v.                                             Civil Action No. 17-2207 (TJK/DAR)

ANDREW SAUL,

               Defendant.



                                             ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

ORDERED that:

       1. The Report and Recommendation, ECF No. 28, is ADOPTED IN PART;

       2. McCrea’s objection to the R&R, ECF No. 29, is OVERRULED;

       3. The Commissioner’s Motion for Judgment of Affirmance, ECF No. 16, is

            GRANTED; and

       4. McCrea’s Motion for Judgment of Reversal, ECF No. 15, is DENIED.

This is a final, appealable Order. The Clerk of Court is directed to close the case.

       SO ORDERED.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: June 19, 2020